
	
		II
		110th CONGRESS
		1st Session
		S. 1209
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the continued administration of Santa Rosa
		  Island, Channel Islands National Park, in accordance with the laws (including
		  regulations) and policies of the National Park Service, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Channel Islands National Park
			 Management Act of 2007.
		2.FindingsCongress finds that—
			(1)Channel Islands
			 National Monument was designated in 1938 by President Franklin D. Roosevelt
			 under the authority of the Act of June 8, 1906 (16 U.S.C. 431 note);
			(2)the Monument was
			 expanded to include additional islands and redesignated as Channel Islands
			 National Park in 1980 to protect the nationally significant natural, scenic,
			 wildlife, marine, ecological, archaeological, cultural, and scientific values
			 of the Channel Islands in California;
			(3)Santa Rosa Island
			 was acquired by the United States in 1986 for approximately $29,500,000 for the
			 purpose of restoring the native ecology of the Island and making the Island
			 available to the public for recreational uses;
			(4)Santa Rosa Island
			 contains numerous prehistoric and historic artifacts and provides important
			 habitat for several threatened and endangered species;
			(5)under a
			 court-approved settlement, the nonnative elk and deer populations are scheduled
			 to be removed from the Park by 2011 and the Island is to be restored to
			 management consistent with other National Parks; and
			(6)there have been
			 recent proposals to remove Santa Rosa Island from the administration of the
			 National Park Service or to direct the management of the Island in a manner
			 inconsistent with existing legal requirements and the sound management of Park
			 resources.
			3.Management of
			 santa rosa island, channel islands national park
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior shall manage Santa Rosa Island, Channel Islands National Park
			 (referred to in this section as the Park)—
				(1)in accordance
			 with—
					(A)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.);
					(B)title II of
			 Public Law 96–199 (16 U.S.C. 410ff et seq.); and
					(C)any other laws
			 generally applicable to units of the National Park System; and
					(2)in a manner that
			 ensures that—
					(A)the natural,
			 scenic and cultural resources of Santa Rosa Island are protected, restored, and
			 interpreted for the public; and
					(B)visitors to the
			 Park are provided with a safe and enjoyable Park experience.
					(b)Conforming
			 AmendmentSection 1077(c) of Public Law 109–364 (120 Stat. 2406)
			 is repealed.
			
